Citation Nr: 1211530	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-10 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include manic depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to October 1979.  His decorations include the Parachute Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied the above claims.

In August 2011, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

Broadly construing the Veteran's contentions and given the findings of record, the Board has recharacterized the Veteran's claim for manic depressive disorder as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that in a September 1990 rating decision, the Veteran's claims for service connection for plantar fasciitis, a bilateral knee disability, manic depressive disorder, and lumbar strain were denied and the Veteran did not appeal that decision.  Therefore, when he submitted his October 2007 request to reopen these claims, the RO considered the question of whether or not new and material evidence had been submitted to reopen the previously denied claims.  However, during the course of the current action, additional service treatment records were associated with the claims file in December 2008 that are relevant to his claims.  Therefore, as there are "relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim[s]," the Veteran's claims for service connection are reconsidered de novo under the provisions of 38 C.F.R. § 3.156(c)(1). 

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2011, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for service connection for plantar fasciitis be withdrawn.

2.  In August 2011, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for service connection for a bilateral knee disability be withdrawn.

3.  The Veteran's acquired psychiatric disorder had its onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the claim for service connection for plantar fasciitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the claim for service connection for a bilateral knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  An acquired psychiatric disorder was incurred as a result of the Veteran's active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received August 2011, the Veteran stated that he wished to withdraw his claims for service connection for plantar fasciitis and a bilateral knee disability and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal for service connection for plantar fasciitis and a bilateral knee disability and this claim is dismissed.

II.  Service connection

In this decision, the Board grants service connection for an acquired psychiatric disorder.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

After a careful review of the evidence of record, the Board finds that the evidence supports service connection for an acquired psychiatric disorder.  

Service treatment records show that the July 1976 entrance examination found that the Veteran was psychiatrically normal.  He was treated during service in August 1979 for emotional and mental turmoil.  It was noted that this seemed to be related to a recent break in his relationship with his fiancée and resulted in dysfunctional behavior within his unit and personal life.  He displayed suicidal thoughts and potential for inappropriate and violent behavior.  During treatment later in August 1979, the Veteran was found to have explosive personality disorder and adjustment reaction with hostile depressive and suicidal behavior.  He was referred for inpatient care.  A discharge summary dated August 1979 stated that the Veteran was unchanged by his treatment and reached the maximum hospital benefit.  The Veteran was diagnosed as having chronic and severe unstable personality and was recommended for administrative separation.  On separation examination, the Veteran was noted to have chronic and severe emotionally unstable personality unchanged by treatment.  The Veteran answered "yes" on his report of medical history when asked if he had "depression or excessive worry" and "nervous trouble of any sort".

Following service, the Veteran was afforded a VA examination in June 1990 during which he reported having problems with depression and severe mood swings that began during service.  Following a mental status examination, the Veteran was diagnosed as having manic depressive disorder.  The examiner stated that it was probably likely that the Veteran had a manic episode while in service.  The examiner did consider a delusional or associated personality disorder, but found that the evidence better demonstrated a manic depressive disorder.

The Veteran underwent VA treatment that showed diagnoses of psychotic disorder, major depression, and schizophrenia, for which he received psychiatric care.  

During the August 2011 hearing, the Veteran testified that he was treated during service for bipolar disorder and did not know of a diagnosis of a personality disorder until after his discharge.  He did not have a family history of psychiatric problems and stated that the symptoms that he experienced in service were the same that he struggled with following service.  

Given the evidence set forth above, the Board finds that the record supports a finding that the Veteran's acquired psychiatric disorder is related to service and service connection is warranted for the Veteran's diagnosed psychotic disorder, major depression, and schizophrenia.  The June 1990 VA opinion stated that the Veteran was diagnosed with manic depressive illness and that the evidence demonstrated that he had a manic episode in service.  The Board finds the medical opinion persuasive as it is based on the Veteran's competent medical history and is supported by the record, including the service treatment records and the Veteran's testimony of continued symptoms following service.  There is no medical opinion to the contrary.  As the medical evidence of record clearly demonstrates that the Veteran's acquired psychiatric disorder is related to service, service connection is warranted.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  


ORDER

The appeal on the claim of service connection for plantar fasciitis is dismissed.

The appeal on the claim of service connection for a bilateral knee disability is dismissed.

Service connection for an acquired psychiatric disorder is granted.


REMAND

During VA treatment, it was noted on several occasions that the Veteran intended to file for disability benefits from the Social Security Administration (SSA).  See VA treatment dated June 2007.  It is unclear, however, whether the Veteran applied for SSA benefits or is receiving SSA benefits.  A determination as to the availability of any records which may have been in the possession of the SSA should be made.  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should clarify whether the Veteran has applied for benefits from the SSA and, if the Veteran confirms that he applied for SSA benefits, attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran if he ever applied for SSA disability benefits.  If the answer is yes, or in the absence of a reply from the Veteran, obtain the SSA records, including all medical records and examinations which formed the basis of any SSA decision rendered.  Efforts to obtain these records should be documented, and evidence received in response to this request should be associated with the claims folder.

2.  Then, readjudicate the Veteran's claim on appeal with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
JOHN L. PRICHARD 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


